Title: To James Madison from Jesse Bledsoe, 10 October 1816
From: Bledsoe, Jesse
To: Madison, James



Dr. Sir
Paris Keny. Octobr. 10th. 1816

I took the liberty some time since of recommending Robert Trimble Esqr. as one whom I conceived to be the most fit person to fill the Vacancy occasioned by the death of Judge Innis.  I still think him so.  Should he however not get the Appointment, I think no one has greater claims than John T. Mason Esqr. whose correct & dignified deportment, whose intelligence and conciliating manners are admired by all who know him.  I have no doubt his legal qualifications are unexceptionable & that he would give Satisfaction in the discharge of that trust.  With great regard Yr. Mo. Obt. Servt.

J: Bledsoe

